

113 S1779 IS: Community Fire Safety Act of 2013
U.S. Senate
2013-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1779IN THE SENATE OF THE UNITED STATESDecember 9, 2013Mr. Toomey (for himself, Mr. Schumer, Mr. Portman, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to exempt fire hydrants from the prohibition on the use of lead pipes, fittings, fixtures, solder, and flux.1.Short titleThis Act may be cited as the Community Fire Safety Act of 2013.2.Exempting fire hydrants from prohibition on use of leadSection 1417(a)(4)(B) of the Safe Drinking Water Act (42 U.S.C. 300g–6(a)(4)(B)) is amended by inserting fire hydrants, after shower valves,.3.Evaluation of sources of lead in water distribution systems and alternate routing systemsThe Administrator of the Environmental Protection Agency shall—(1)consult with and seek the advice of the National Drinking Water Advisory Council on potential changes to the regulations pertaining to lead under the Safe Drinking Water Act (42 U.S.C. 300f et seq.); and(2)request the National Drinking Water Advisory Council to consider sources of lead throughout drinking water distribution systems, including through components used to reroute drinking water during distribution system repairs.